1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                    )   Case No.: 2:96-cr-75-KJD-LRL
                                                  )
5                  Plaintiff,                     )
                                                  )
6          vs.                                    )
                                                  )   ORDER
7    ROY DEAN GRACE,                              )
                                                  )
8                  Defendant.                     )
                                                  )
9

10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the government’s response to the counselled

12   motion be due on August 26, 2019; and that Mr. Grace be permitted to file any reply to

13   that response on or before September 16, 2019.

14

15          DATED this 1st of August, 2019.

16

17
                                               ____________________________________
18                                             UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                              3
